Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00891-CV

                     IN THE ESTATE OF Adrian Dale WILKINSON

                 From the 81st Judicial District Court, Wilson County, Texas
                             Trial Court No. 16-03-0123-CVW
                        Honorable Donna S. Rayes, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, appellants’ unopposed motion to
dismiss appeal is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed
against appellants.

       SIGNED April 10, 2019.


                                              _________________________________
                                              Rebeca C. Martinez, Justice